                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:19CR167

       vs.
                                                                       ORDER
JUSTIN ZAMBROWSKI and RACHAEL
WASSERBURGER

                      Defendant.


       This matter is before the court on Defendant Wasserburger’s unopposed Motion to
Continue Trial [34]. The parties are seeking additional time to negotiate a plea agreement in this
matter. For good cause shown,

        IT IS ORDERED that Defendant Wasserburger’s unopposed Motion to Continue Trial
[34] is granted as follows:

       1. The jury trial, as to both defendants, now set for October 1, 2019, is continued to
          November 5, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and November 5, 2019 shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act.
Failure to grant a continuance would deny counsel the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
(B)(iv).

       Dated this 24th day of September 2019.

                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
